

113 S1676 IS: Return Our State Shares Act
U.S. Senate
2013-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1676IN THE SENATE OF THE UNITED STATESNovember 7, 2013Mr. Bennet (for himself, Mr. Vitter, Mr. Wicker, Mr. Heinrich, Mr. Shelby, and Mr. Nelson) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo exempt certain payments to States from sequestration.1.Short titleThis Act may be cited as the Return Our State Shares Act.2.Exemption of certain payments from sequestration(a)In
			 generalSection 255(g)(1)(A)
			 of the Balanced Budget and Emergency Deficit Control Act (2 U.S.C.
			 905(g)(1)(A)) is amended—(1)by inserting before Federal Deposit Insurance Corporation, Deposit Insurance Fund (51–4596–0–4–373). the following:Federal Aid in Wildlife Restoration (14–5029–0–2–303).; (2)by                    inserting after Financial Agent Services (20–1802–0–1–803). the following:Financial assistance to States pursuant to section 105(a)(2)(B) of the Gulf of Mexico             Energy Security Act of 2006 (43 U.S.C. 1331 note) from the Land Acquisition and State Assistance             account (14–5035–0–2–303).;(3)by inserting before Hazardous Waste Management, Conservation Reserve Program (12–4336–0–3–999). the following:Gulf Coast Restoration Trust Fund
				(20–8625–0–7–452).; (4)by inserting before Payments to Copyright Owners (03–5175–0–2–376). the
			 following:Payments of States' shares from certain Gulf of Mexico leases (14–5535–0–2–302).; (5)by inserting before Payments to the United
			 States Territories, Fiscal Assistance (14–0418–0–1–806). the
			 following:Payments to
				States under the Mineral Leasing Act and Associated Payments
				(14–5003–0–2–999).; and(6)by inserting before Tennessee Valley Authority Fund, except nonpower programs and activities (64–4110–0–3–999). the
			 following:Sport Fish Restoration (14–8151–0–7–303)..(b)ApplicabilityThe
			 amendment made by this section shall apply to any sequestration order issued
			 under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C.
			 900 et seq.) on or after the date of enactment of this Act.